             Case 1:21-cv-06540-RA Document 12 Filed 08/13/21 Page 1 of 1
                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                     DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 08/13/2021


 CHEIM AND READ, LLC; JERRY
 GOROVOY; ALAIN BOURGEOIS; AND
 JEAN-LOUIS BOURGEOIS,
                                                               No. 21-CV-6540 (RA)
                              Petitioners,
                                                                      ORDER
                         v.

 FARSCHOU PROJECTS APS,

                              Respondent.


 RONNIE ABRAMS, United States District Judge:

         This case has been assigned to me for all purposes. On August 2, 2021, Petitioners filed a

 complaint seeking confirmation of an arbitration award.       Petitioners have not yet docketed an

 affidavit of service.

         Confirmation proceedings for arbitration awards must be “treated as akin to a motion for

 summary judgment.” D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 109 (2d Cir. 2006). It is hereby:

         ORDERED that Petitioners shall file and serve any additional materials with which they

 intend to support their petition for confirmation by August 27, 2021. Respondent’s opposition, if

 any, is due on September 24, 2021. Petitioners’ reply, if any, is due on October 8, 2021.

         IT IS FURTHER ORDERED that Petitioners shall serve a copy of this Order on Respondent.

 SO ORDERED.

Dated:     August 13, 2021
           New York, New York

                                                 Ronnie Abrams
                                                 United States District Judge
